Citation Nr: 1029030	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  09-50 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to a waiver of debt in the amount of $39,386.66


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active service from March 1973 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 decision by the Department of 
Veterans Affairs (VA) Committee on Waivers and Compromises in 
Philadelphia, Pennsylvania.

In April 2010, the Veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In October 2006, a VA and Social Security Administration Prisoner 
Computer Match Record shows that the Veteran was incarcerated on 
May 9, 2006.  

A January 2008 letter notified the Veteran that his benefits were 
proposed to be reduced, effective July 1, 2006, due to his 
incarceration status.  In April 2008, the RO notified the Veteran 
that his benefits were terminated effective July 9, 2006, due to 
his incarceration.  The April 2008 letter informed the Veteran 
that the adjustment of his benefits due to incarceration status 
created an overpayment of benefits.

In June 2008, the Veteran submitted a request for waiver of the 
debt.  A January 2009 decision by the Committee on Waivers and 
Compromises denied the Veteran's claim for a waiver.  The 
decision determined that the total indebtedness to VA was 
$39,386.66.  
 
Before a decision can be made on whether the veteran is entitled 
to a waiver of the recovery of an overpayment, it must be 
determined whether or not the overpayment was properly 
calculated.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).

In the January 2009 decision by the Committee on Waivers, the 
actual calculation of the indebtedness, that is, the amount of VA 
benefits overpaid cannot be determined from the Committee's 
decision or from the Statement of the Case.

The Veteran submitted financial status reports to VA in May 2008 
and February 2009.  On remand, the Veteran should submit an 
updated financial status report.  

Accordingly, the case is REMANDED for the following action:

1.  Prepare an audit of the Veteran's 
disability compensation account, clearly 
setting forth the time period of the 
overpayment at issue to include the month and 
year when the overpayment began and the month 
and year when it ended.  The total amount of 
the overpayment should be indicated.  Once 
compiled, associate the audit report with the 
claims folder, and send a copy to the 
Veteran. 

2.  Ask the Veteran for a current financial 
status report, VA Form 5655, to include his 
sources of income. 

3.  Following completion of the above, 
adjudicate the claim for waiver of recovery 
of the indebtedness.  If the decision remains 
adverse to the Veteran, provide him with a 
supplemental statement of the case and the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MOTRYA MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


